—In a proceeding pursuant to CPLR article 75 to confirm an arbitration award of the Rabbinical Court of Mechón Hahoyroa, dated March 5, 1992, which is in favor of Yisochor David Glauber and against Gershon Coren in the principal sum of $25,000, Gershon Coren appeals from a judgment of the Supreme Court, Rockland County (Stolarik, J.) entered November 16, 1992, which, inter alia, confirmed the award.
Ordered that the judgment is affirmed, with costs.
There is no merit to the appellant’s contention that modification of the award pursuant to CPLR 7511 (c) is warranted because the award is mistakenly in favor of the petitioner instead of Ulster Heights Properties Inc. The arbitration agreement was signed by both the petitioner, who is the president of Ulster Heights Properties Inc., and the appellant in their individual capacities.
The appellant’s additional contention that the arbitration award should be vacated on the ground that the appellant was deprived of the opportunity to present material evidence at *390the arbitration proceeding is unsupported by the record before this Court. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.